         Case 3:18-cv-01108-BAJ-RLB          Document 33       03/16/21 Page 1 of 11




                        UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


 KATHLEEN DONALDSON CIVIL ACTION

 VERSUS

 SAM'S EAST, INC., ET AL. NO. 18-0110 8-BAJ-RLB

                                  RULING AND ORDER

        Before the Court is the Motion for Summary Judgment (Doc. 18) filed by

Defendants Sams East and Joseph Baldwin ("Defendants"). The Motion is opposed

by Plaintiff. (Doc. 19). Defendants filed a Reply. (Doc. 24). For the reasons stated

below. Defendants' Motion is GRANTED.

  I. BACKGROUND

        This claim for damages arises out of a May 11, 2018 slip and fall by Plaintiff

at Defendant Sam s Club East s store located in Baton Rouge, Louisiana. (Doc. 19,


p. 1). Plaintiff contends that she slipped on something that "got under her foot," and

alleges that a nearby wood chip from a pallet1 was the cause of the accident. (Id., at


p. 2). Plaintiffs hip was broken in the fall, and she required emergency surgery the

next day. (Id.). This suit was originally filed in the 19th Judicial District Court, East

Baton Rouge Parish and was removed to this Court pursuant to a Notice of Removal

(Doc. 1) filed on December 31,2018.




1 Sam's Club uses wooden pallets to move merchandise throughout the store with forldifts.
(Doc. 18-5, p. 22). They are also used to store items for sale in and above the aisles. {Id., p.
17).


 JURY
            Case 3:18-cv-01108-BAJ-RLB   Document 33    03/16/21 Page 2 of 11




       Defendants maintain they are entitled to summary judgment because Plaintiff

is unable to prove that an unreasonably dangerous, or any other, condition caused


her accident. In the alternative, Defendants argue that Plaintiff is unable to prove

that Defendants either created the condition or had actual or constructive notice of


the condition which allegedly caused the fall prior to its occurrence, as required by

La. R.S. 9:2800.6.


II. LEGAL STANDARD

       Summary judgment is appropriate if the movant shows that there is no

genuine dispute as to any material fact and that the movant is entitled to a judgment

as a matter of law. FED. R. ClV. P. 56(a). A party asserting that a fact cannot be


genuinely disputed must support the assertion by citing materials in the record,

including "depositions, documents, electronically stored information, affidavits or


declarations, stipulations (including those made for purposes of the motion only),

admissions, [and] interrogatory answers or that an adverse party cannot produce


admissible evidence to support the presence of a genuine dispute. See FED. R. ClV. P.


56(c)(l).

            [W]hen a properly supported motion for summary judgment is made, the

adverse party must set forth specific facts showing that there is a genuine issue for

trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (quotation marks and

footnote omitted). This burden is not satisfied with some metaphysical doubt as to

the material facts, by conclusory allegations, by unsubstantiated assertions, or by


only a scintilla of evidence." Little v. Liquid Air Corp., 37 F.3d 1069, 1075


                                          2
         Case 3:18-cv-01108-BAJ-RLB        Document 33      03/16/21 Page 3 of 11




(5th Cir. 1994) (quotation marks and citations omitted). In determining whether the

movan-t is entitled to summary judgment, the Court <(view[s] facts in the light most


favorable to the non-movant and draw[s] all reasonable inferences in her favor.


Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).

III. Analysis

        In a diversity action, Louisiana substantive law applies. See Erie R. Co. v.


Thompkins, 304 U.S. 64 (1938). Louisiana's Merchant Liability Act, La. R.S.

 9:2800.6, establishes a plaintiffs burden of proof in slip and fall incidents on a

merchant s premises due to a hazardous condition in or on the premises. In addition


to proving that the hazardous condition caused her fall, a plaintiff must establish

that:

        (1) The condition presented an unreasonable risk of harm to the
            claimant and that the risk of harm was reasonably foreseeable.2


        (2) The merchant either created or had actual or constructive notice of
            the condition which caused the damage, prior to the occurrence.

        (3) The merchant failed to exercise reasonable care. In determining
            reasonable care, the absence of a written or verbal uniform cleanup
            or safety procedure is insufficient, alone, to prove failure to exercise
            reasonable case.


        La. Rev. Stat. § 9:2800.6(B).

        While Defendants allege that Plaintiff has failed to meet her burden as to all

necessary elements of La. Rev. Stat. § 9:2800.6, Plaintiffs failure to prove any one of


these required elements will prove fatal to her claim. White v. Wal-Mart Stores, Inc.,




2 Defendant does not challenge that a wood chip in an aisle creates an unreasonable risk of
harm.

                                             3
        Case 3:18-cv-01108-BAJ-RLB         Document 33     03/16/21 Page 4 of 11




699 So.2d 1081,1086 (La. 1997).

       Because it is dispositive to Plaintiffs claim, the Court shall begin its analysis

with La. Rev. Stat. § 9:2800.6 (B) (2). Neither party asserts that Defendants had actual

notice of the hazard; therefore, the Court must determine whether Defendants


created the hazard or whether they had constructive notice of the hazard.


          A. Whether Defendants Created the Hazard

       In lieu of actual notice, a plaintiff may argue that that the merchant created

the hazardous condition. Plaintiff provides two arguments for how Defendants

created the condition. First, Plaintiff contends that the most common manner by


which wood chips end up on aisle floors occurs at night, when the pallets are moved,


and that, in this case, this is how the wood chip came to be in the aisle. (Doc. 19, p. 9).


However, this argument is speculative. Donald Roberts, an employee of Defendant


Sam s East, Inc., noted that wood chips end up in the aisle during stocking, as pallets

are lifted up by forklifts; when heavier people step onto the front part of the pallet to

reach something at the back; or when a customer runs the bottom of a cart into the


pallet, causing it to chip. (Doc. 19-4, p. 9—10). Trenton An'ington, another employee,


noted that wood chips sometimes fall from pallets on top that stay

behind. . . sometimes the wood chips will be hanging, and they'll fall." (Doc. 19-5,


p. 11). There is simply no evidence in the record as to how this particular wood chip

actually came to be in the aisle.


       Second, Plaintiff acknowledges that a customer could have fractured the

wooden pallet with a cart, and thus by utilizing wooden pallets with a propensity to
        Case 3:18-cv-01108-BAJ-RLB       Document 33     03/16/21 Page 5 of 11




chip—rather than, for example, plastic pallets—Defendant had knowledge of the


possibility of a hazard such that they created a condition with an unreasonable risk

of harm. (Id., p. 10). Plaintiff relies on Saucier v. Kugler, Inc. for support.


828 So.2d 1309, (La. App. 3 Cir. 1993). In Sander, the court found that a grocery store

created a hazardous condition by stacking lemons in a manner which often caused


them to tumble to the floor. Id. at 1314. Plaintiff asserts that Defendants acted

similarly by providing metal carts to customers near wooden pallets which may

fracture upon contact. (Doc. 19, p. 10). Defendants rely on Ross v. Schwegmann Giant


Super Mkts., Inc. for the proposition that Plaintiff has not provided proof that the

merchant is directly responsible for the spill or other hazardous condition."

98-1036 (La. Ct App. 1 Cir. 5/14/99); 734 So.2d 910, 913. (Doc. 24, p. 7).

      The two cases are reconcilable in this instance, and neither supports the


assertion that Defendants created the hazard. In Sander, the defendant created the


hazard by stacking lemons in a dangerous way. While Plaintiff asserts that

Defendant "cannot provide its customers with metal carts knowing that the carts hit

pallets and cause wood fractures but deny responsibility for the fractures," she does


not argue that using wooden pallets to display merchandise or providing metal carts

is per se unreasonable or hazardous, such as when fruit is improperly stacked.


Plaintiff acknowledges that the pallets only become dangerous, in this circumstance,

when a customer breaks them. If the wood chip ended up on the floor due to a


customer running into a pallet with a cart or stepping on one, however, there is no


plausible argument that Defendant is directly responsible for creating that condition.
        Case 3:18-cv-01108-BAJ-RLB       Document 33     03/16/21 Page 6 of 11




Unlike with the falling lemons in Saucier, there is an intermediate and independent

actor which severs a chain of responsibility. Without more, Plaintiff cannot


demonstrate that Defendant created the hazardous condition.


          B. Notice

      Given that there is no evidence that Defendants created the condition, Plaintiff

must prove that Defendants had constructive notice of the hazard. The Louisiana


Merchant Liability Act provides that a merchant can be charged with constructive

notice" of a hazardous condition if the plaintiff proves "that the condition existed for

such a period of time that it would have been discovered if the merchant had exercised

reasonable care. La R.S. 2:800.6(C)(1). "A claimant who simply shows that the

condition existed without an additional showing that the condition existed for some

time before the fall has not carried the burden of proving constructive notice as

mandated by the statute. White, 699 So.2d at 1085. This standard may be met

through direct or circumstantial evidence. See Perdomo de Lao v. Sams Club,


2020 WL 4432280, at *2 (E.D. La. July 31, 2020); Davenport v. Albertson's, Inc.,

2000-00685, p. 4 (La. App. 3 Cir. 12/6/00); 774 So.2d 340,343.

      This burden remains with the plaintiff and never shifts to a defendant to

disprove the existence of a hazard. See White, 699 So.2d at 1085. Further, the United

States Court of Appeals for the Fifth Circuit noted that [m]ere speculation or

suggestion is not sufficient to meet this burden, and courts will not infer constructive


notice for the purposes of summary judgment where the plaintiffs allegations are no

more likely than any other potential scenario." Bagley v. Albertsons, Inc.,



                                           6
        Case 3:18-cv-01108-BAJ-RLB         Document 33      03/16/21 Page 7 of 11




492 F.3d 328, 330 (5th Cir. 2007) (citation omitted). This statute is "decidedly pro-

defendant by design. Welch v. Winn-Dixie Louisiana, Inc., 655 So.2d 309, 314


(La. 1995) (overruled in part on other grounds by WJzite v. Wal-Mart Stores, Inc.,


699 So.2d 1081 (La. 1997)).

       Plaintiff asserts that (<[t]he wood chip [Plaintiff] slipped on was likely in the

aisle for close to seven hours at the time [Plaintiff] slipped on it. (Doc. 19, p. 3). To

support this inference. Plaintiff relies on the depositions of the employees working at

Defendant Sam East Inc. s store at the time of the accident. Wood chips most


commonly break off pallets when the pallets are moved during stocking. (Doc. 19,

p. 2). Arrington, the employee in charge of the section where Plaintiff slipped,

testified that he does not inspect the aisles until the end of his shift or at closing.

(Doc. 19, p. 3). He was also on a lunch break at the time of Plaintiffs accident. {Id.).


Therefore, because the aisle likely had not been inspected since the night before,

Plaintiff contends that the wood chip must have broken off during the night and had

gone undiscovered all day.


       However, Plaintiff provides no evidence as to how the wood chip ended up in

the aisle, nor how long it had been there. Plaintiff herself testified that she went down

so quickly, she just didn t know what happened. (Doc. 18-1, p. 9). Plaintiffs husband

testified during a deposition that Plaintiff said she felt something under her foot

when she fell. (Doc. 19, p. 4). Neither Plaintiff nor her husband actually saw what

caused her to fall prior to the accident. (Doc. 18-1, p. 9). Plaintiff herself only recalls

that she turned around to walk towards [her] husband and just ended up on the


                                             7
        Case 3:18-cv-01108-BAJ-RLB         Document 33     03/16/21 Page 8 of 11




floor. (Doc. 18-3, p. 16). There was no one else in the aisle with them, although a


customer and an employee came to check on Plaintiff after the fall. (Doc. 18-3, p. 25).


While Plaintiff was on the ground, her husband found a woodchip near her foot, that

was "about an inch thick and two and a half inches long." (Doc. 19, p. 5). The chip,


which was partially painted blue, matched the color on a nearby pallet, such that it

blended into the floor. (Id.).

       There is no surveillance footage. There are no photographs of the aisle before


or after the accident. There is not specific evidence as to which pallet the chip broke

from. It is certainly possible that the wood chip split offofapallet, as Plaintiff asserts,

the night before the accident while it was being moved. It is also possible that a

customer at some point during the day, including in the minutes immediately prior

to Plaintiffs accident, broke a piece of the pallet off either with their body weight or

their cart. Plaintiff was only in the store for five minutes before she slipped.

(Doc. 18-3, p. 13). There is even some evidence that the aisle where Plaintiff slipped

was inspected by a different employee, Jeremiah Griffin, every two hours, although

Griffin does not affirmatively testify that he did inspect the area on the day in

question. See (Doc. 18-7, p. 8). Without more, Plaintiff cannot demonstrate that the


wood chip existed in a location such that an employee would have seen it while

conducting regular inspections.


       Circumstantial evidence is admissible to prove constructive notice. For


example, in Davenport, the Louisiana Court of Appeal for the Third Circuit found

that the testimony of witnesses who had seen foreign objects (in this case, toys) in an
         Case 3:18-cv-01108-BAJ-RLB         Document 33      03/16/21 Page 9 of 11




aisle since the date of the fall, around the same time as the fall, along with

photographic evidence of toys laying in the aisle taken fourteen months after the fall

was sufficient to create a genuine issue of material fact as to whether the employer


had constructive notice on the day of plaintiffs accident. Davenport, 774 So.2d at 344.

       Plaintiff argues that a Louisiana Court of Appeal for tlie Fourth Circuit case,

Lewis v. Jazz Casino Co., L.L.C. stands for the proposition that a lack of evidence


demonstrating that an area was cleaned prior to a fall constitutes evidence that a


condition existed for "some period of time . (Doc. 19, p. 16). In Lewis, the court was


persuaded by the fact that three separate witnesses observations of the foreign

substance on which the plaintiff slipped occurred within seconds of the plaintiffs fall,

such that "it may be reasonably inferred from this circumstantial evidence that the

foreign substance was on the floor for some time period before [plaintiffs] fall.

Lewis v. Jazz Casino Co., L.L.C., 2017-0935, p. 10-11 (La. App. 4 Cir. 4/26/18);


245 So.3d 68, 75. The court made no mention of whether the lack of records of cleaning

or inspection had a bearing on the issue of whether the item or hazard in question

was present for such a period of time as to give the employees constructive notice as


defined- by law.3


       Here, Plaintiff has provided no evidence, circumstantial or otherwise, from


which a reasonable factfinder could determine whether the wood chip was on the floor




3 Such questions are relevant for the second step of the analysis; that is, whether the hazard
or object would have been discovered if the merchant had exercised reasonable care. See La.
R.S. 9:2800.6(C)(1).
                                              9
       Case 3:18-cv-01108-BAJ-RLB        Document 33     03/16/21 Page 10 of 11




for some period of time prior to the fall. Unlike in Lewis and Davenport, there is no


video or photographic evidence of Plaintiffs fall, the area where she fell, or the

condition of the aisle on any day before or after Plaintiffs fall. As the Louisiana

Supreme Court noted in White:

       [TJhe lack of evidence showing the non-existence of the [hazard] is not
       evidence of the existence of the [hazard] but merely the absence of
       evidence. Because it is the claimant s burden to prove its existence for
       some period of time, the absence of evidence cannot support the
       claimants cause of action. Rather, the absence of evidence is fatal to the
       claimants cause of action.

       699So.2dat 1085.

       Plaintiff fails as a matter of law to support her claim that Defendants had

notice of a hazardous condition that caused or contributed to her fall, as required by


 9:2800.6(B)(2). As noted, Louisiana s Merchant Liability Act, supra, is exceedingly

strict, decidedly pro-defendant, and demands more than mere speculation to


support a claim against a merchant. As such, the Court is compelled, despite the


unfortunate circumstances of Plaintiffs injury, to grant Defendants' Motion for


Summary Judgment. While there may be a genuine issue as to whether Defendants


failed to exercise reasonable care or whether a wood chip caused Plaintiffs fall,

"[b]ecause a plaintiff has the burden of proving all three of the additional

requirements of La. R.S. 2800.6(b), the failure to prove any is fatal to claimant's cause


of action." White, So.2d at 1086.


IV. Conclusion


      Accordingly,

      IT IS ORDERED that Defendants' Motion for Summary Judgment (Doc. 18)

                                           10
       Case 3:18-cv-01108-BAJ-RLB        Document 33   03/16/21 Page 11 of 11




is GRANTED. The claims by Plaintiff against Defendant are hereby DISMISSED

with prejudice.

      IT IS FURTHER ORDERED that Defendant's Motion in Limine (Doc. 20) is

TERMINATED as moot.

      A separate judgment shall issue.


                                                              ^
                            Baton Rouge, Louisiana, this v day of March, 2021




                                         JUDGE BRIAN^J^CKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                          11
